Citation Nr: 1208555	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for prostate cancer.

2.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for skin cancer.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, including as secondary to cancer treatment.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claims of entitlement to service connection for prostate cancer and for skin cancer, as well as the original claims for entitlement to service connection for posttraumatic stress disorder and for erectile dysfunction.

For the reasons explained below, the issues of whether new and material evidence was received to reopen the claim for entitlement to service connection for prostate cancer; whether the Veteran is entitled to service connection for skin cancer on the merits; and whether the Veteran is entitled to service connection for posttraumatic stress disorder and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  A claim for entitlement to service connection for skin cancer was denied in a July 2008 rating decision; the Veteran did not perfect an appeal as to that decision and it became final. 

2.  Evidence received since July 2008 regarding the claim for service connection for skin cancer relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for skin cancer.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

The Veteran's claim of entitlement to service connection for skin cancer was denied by a July 2008 rating decision.  The Veteran filed a notice of disagreement in November 2008, after which the RO issued a May 2009 statement of the case.  The Veteran did not submit a substantive appeal related to this claim within one year of the rating decision, or within sixty days of the statement of the case.  38 C.F.R. § 20.302 (2011).  As the Veteran did not perfect his appeal, the July 2008 rating decision is final.  38 C.F.R. § 20.1103 (2011).  

Generally, a claim that has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In January 2008, the Veteran filed a claim for service connection for skin cancer.  This claim was denied in July 2008 on the basis that there was no evidence of squamous cell carcinoma in the service treatment records.  The Veteran did not perfect an appeal of this denial, and now seeks to reopen the claim.

The evidence considered at the time of the July 2008 rating decision included service treatment records and post-service VA outpatient records.  The RO recognized a current diagnosis of squamous cell carcinoma in the VA treatment records, but noted that such condition was not shown in the service treatment records.   

The evidence received since the July 2008 rating decision includes additional VA outpatient records, an October 2011 written statement from the Veteran, and his November 2011 hearing testimony.  During the course of this claim, the Veteran reported his belief that he has skin cancer due to in-service Agent Orange exposure.  Also, in October 2011, he reported noticing irritated skin as his flight missions were completed in Korea.  Thus, the Veteran, in support of his skin cancer claim, suggests that symptoms of skin cancer may have initially manifested in service.  The Board recognizes that irritated skin is a lay observable symptom.  And, as noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.   

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's recollection of irritated skin in service during his tour in Korea is new, in that this information was not previously of record.  The evidence is also material, as it addresses the possibility that symptoms of the Veteran's skin cancer may have initially manifested during service.  As new and material evidence has been received, the claim for service connection for skin cancer is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for skin cancer, is reopened, and to this extent only the appeal is granted.

REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for skin cancer on the merits as well as his request to reopen the claim for service connection for prostate cancer.  The Veteran's claims for service connection for posttraumatic stress disorder and erectile dysfunction are also being remanded.

The evidence establishes that the Veteran has had prostate cancer, a disease for which presumptive service connection applies for herbicide exposed veterans.  He contends that he was exposed to herbicides during his tour in Korea.  In particular, he contends that he was assigned to Company A, Second Aviation Battalion, Second Infantry Division in January 1969, and that he flew into, landed, and exited aircraft in the Demilitarized Zone (DMZ).  The question at hand is whether he can be deemed an herbicide exposed Veteran for the purposes of presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  

The Board notes that VA concedes exposure to herbicides to veterans serving in several units within the Second Infantry Division between April 1968 and July 1969.  The Second Aviation Battalion is not included in that group.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.  The Board notes that 38 C.F.R. § 3.307(a)(6) was recently amended to include the time frame from April 1, 1968 to August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv) (2011).  In cases such as these, where a veteran claims exposure to herbicides in service during the relevant time periods, but did not serve in one of the identified units, VA must send a request for verification of exposure to herbicides in Korea to the JSRRC.  Id.  There is no evidence that the requisite records development occurred in this case.  Because the Veteran has medical evidence showing treatment for prostate cancer, and because his service personnel records confirm service in Korea during the relevant time period, the records development must occur.  The Veteran has also submitted evidence showing he received hostile fire pay from August 1, 1970 to August 24, 1970, which he contends was given for being a crew chief on a helicopter flying troops to the DMZ in support of the 2nd Infantry Division.  A remand is necessary.

As to the Veteran's claim for service connection for skin cancer, service treatment records show that the Veteran sought in-service treatment for a rash on the palms of his hands in February 1968, during basic training.  His April 1968 examination report for flight school noted that this condition cleared.  However, twice in March 1969, the Veteran sought treatment for dry cracked skin.  The condition was noted to have worsened at the second visit.  In more recent treatment records, the Veteran was shown to have multiple scaly erythematous macules on the dorsal hands in April 2002.  A history of much sun exposure was noted.  Actinic keratoses were diagnosed.  In 2007, he was noted as having a history of non-melanoma skin cancer, and also reported scaly spots on the back of his hands.  Actinic keratoses were again diagnosed.  Squamous cell carcinoma was noted historically in a February 2010 treatment record.  

In October 2011, in support of his skin cancer claim, the Veteran reported that he experienced irritated skin following missions in and out of various locations, which he contends were along the DMZ.  Thus, service treatment records show notations of skin problems, including scaling on the hands, and the Veteran recalls continued skin irritation during his tour in Korea. This coupled with the evidence showing that the Veteran has a history of skin cancer along with actinic keratoses on his hands suggests that a medical examination and opinion are needed to decide this claim.  A remand is warranted in order to afford the Veteran a VA skin examination and to obtain an opinion as to whether any current skin cancer as likely as not initially manifested during service, or is otherwise causally connected to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran mailed the Board notice that he began receiving disability compensation from the Social Security Administration (SSA) in February 2011.  
On remand, the Veteran should be asked to identify the disability or disabilities for which he was awarded SSA benefits.  If the SSA benefits were awarded due to conditions claimed on appeal, the records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA does not have a duty to seek SSA records when a SSA decision pertains to a completely unrelated medical condition).

Finally, a review of the treatment records in the claims folder reveals that the most recent records from the VA Medical Center (VAMC) in Nashville, Tennessee, are dated in December 2009.  Also, there is a gap in the treatment records from the Nashville VAMC between January 2002 and March 2007, which appears to cover the period during which the Veteran was treated for skin cancer.  On remand, the RO should seek these potentially relevant records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, as to the Veteran's claims for service connection for posttraumatic stress disorder and for erectile dysfunction, the Board recognizes that the Veteran's May 2010 VA Form 9, in addition to perfecting the appeals discussed above, also provided the Veteran's reasoning for disagreeing with the denial of his posttraumatic stress disorder and erectile dysfunction claims.  As these statements were received within one year of the February 2010 rating decision denying service connection for posttraumatic stress disorder and erectile dysfunction, the Board finds that they were valid and timely notices of disagreement as to these claims.  Where a statement of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issues should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his skin cancer since service.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, obtain relevant treatment records from the Nashville, Tennessee, VA Medical Center dating between January 2002 and March 2007, and since December 2009.

2.  Ask the Veteran to identify the disability or disabilities for which he was granted benefits from the Social Security Administration.  If he indicates the benefits were awarded for a disability relevant to his claim(s) on appeal, the records should be requested.

3.  Make reasonable efforts to verify the Veteran's service along the Korean DMZ during his 1969 tour of duty in Korea with Company A, Second Aviation Battalion, Second Infantry Division, based on the information provided by the Veteran in his written statements and hearing testimony, to include his receipt of hostile fire pay in August 1970 and the information as to flights in and out of the region and stops along the DMZ for "resupplying, firing, and sniffing" per the Veteran's December 2011 statement.  If more specific information is required from the Veteran, such should be requested

4.  Once the development requested above has been completed to the extent possible, schedule the Veteran for a VA skin examination by a physician as to assess the nature of any history of skin cancer and to obtain an opinion as to whether any skin cancer or actinic keratosis lesions are related to his skin complaints in service.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's skin cancer or actinic keratosis lesions more likely, less likely, or at least as likely as not (50 percent probability) began during service or is otherwise related to service.  The examiner must take into account the various reports of skin problems in the service treatment records in 1968 and 1969, as well as the Veteran's lay report of skin irritation in 1969.  The medical basis for the conclusions reached should be provided.  If the physician cannot provide an opinion without resorting to speculation, the physician must explain the reason such an opinion cannot be formulated.

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied as to the prostate cancer and skin cancer claims, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the issues should be returned to the Board, if in order.  

6.  Issue a statement of the case reflecting adjudication of the claims of entitlement to service connection for posttraumatic stress disorder and for erectile dysfunction, including as secondary to cancer medication, so that the Veteran may have the opportunity to complete an appeal as to these issues (if he so desires) by filing a timely substantive appeal.  The issue should be returned to the Board only if the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


